Case 2:20-cv-00980-WBV-DPC Document 24 Filed 04/06/20 Page 1 of1

Chadwick W. Collings
A Professional Law Corporation

(985) 292-2000
BENSON WOODWARD LLP ccollings@millinglaw.com

ATTORNEYS AT LAW | WWW.MILLINGLAW.COM

April 6, 2020
Via Facsimile — (504) 589-7633 & Email — Sherry Adams@laed.uscourts.gov
The Honorable Joseph C. Wilkinson, Jr.
U.S. Magistrate Judge
500 Poydras Street, B409

New Orleans, Louisiana 70130

Re: Ahmed Bager et al v. St. Tammany Parish Government et al
Civil Action No. 20-980; U.S.D.C. — Eastern District of Louisiana

Dear Judge Wilkinson:

Please be advised that, per your order, counsel has conferred and there is not an
agreement to having this matter heard by you in lieu of the District Court.

Thank you in advance for you attention in this matter, and should you have any questions
regarding the foregoing, please do not hesitate to call.

Sincerely,
Ci fe EE
Chadwick W. Collings
CWC/mcb
cc: Antonio M. Romanucci, Esq. — (Via Email — aromanucci@rblaw.net)
Devon M. Jacob, Esq. — (Via Email — djacob@jacoblitigation.com)

Maria B. Glorioso, Esq. — (Via Email — maria@gtorts.com)
Nicolette Ward, Esq. — (Via Email — nward@rblaw.net)

 

90948/464750

New Orleans - Northshore © 68031 Capital Trace Row ¢ Mandeville, Louisiana 70471 © (985) 292-2000 e Fax (985) 292-2001
New Orleans ¢ 909 Poydras Street, Suite 2300 e New Orleans, Louisiana 70112 e (504) 569-7000 e Fax (504) 569-7001
Lafayette e 101 LaRue France, Suite 200 e Lafayette, Louisiana 70508 e (337) 232-3929 e Fax (337) 233-4957
Baton Rouge * 6421 Perkins Road Building B, Suite B, Baton Rouge, Louisiana 70808 * (225) 291-7300 « Fax (225) 291-4524
